 

* Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1296—Pag

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

aa ~ - Ses - . ae a - - more eo SEP “ 9 — “yo -
UNITED STATES District Court) | ~ "7 0 |
SOUTHERN DISTRICT OF CALIFORNIA SOUTEERN io CF CALIFORNIA

 

 

 

 

 

 

DEPUTY
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE”
V. (For Offenses Committed On or After November 1, 1987)
RAYMOND LIDDY (1) Case Number: 19CR1685-CAB

KNUT JOHNSON, DEVIN BURSTEIN AND JOHN
ELLIS, JR. i
Defendant’s Attomey

USM Number 63272298

LC] - .

THE DEFENDANT:

C] pleaded guilty to count(s)

 

XI was found guilty on count(s) © ONE (1) OF THE ONE-COUNT INDICTMENT

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): :
7 Count

 

 

Title & Section Nature of Offense Number(s)
18 USC 2252(a)(4\(B) POSSESSION OF IMAGES.OF MINOR ENGAGED IN ‘1
SEXUALLY EXPLICIT CONDUCT
The defendant is sentenced as provided in pages 2 through 7. of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
[| The defendant has been found not guilty on count(s)
[] Count(s) is dismissed on the motion of the United States.

Assessment : $100.00

X] JVTA Assessment*: $5,000.00
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

X] See fine page Forfeiture pursuant to order filed 9/1/2020 , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances. .

 

   

(202.
we Sentence

HON. Cathy Ann Bencivengo

     

Date of Imp

 

 

UNITED STATES DiSTRICT JUDGE
Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1297 Page 2 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RAYMOND LIDDY (1) Judgment - Page 2 of 7
CASE NUMBER: 19CR1685-CAB
PROBATION
Upon release from imprisonment, the defendant will be on supervised probation for a term of:
FIVE (5) YEARS.
MANDATORY CONDITIONS

1. The defendant r must not commit another federal, state or local crime.

2. The defendant must not unlawfully possess a controlled substance.

3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.

OThe above drug testing condition is suspended, based on the court's determination that the defendant poses a low
risk of future substance abuse. (check if applicable)

4, [The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
a sentence of restitution. (check if applicable)

5. &lThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

6. [&l!The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
20901, et seq.) as ‘directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
applicable)

7. UThe defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.

 

— 19CR1685-CAB

 
‘ Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1298 Page 3 of 7

AO 245B (CASD Rev. 1/1 9) Judgment in a Criminal Case

 

DEFENDANT: — RAYMOND LIDDY (1) Judgment - Page 3 of 7
CASE NUMBER: 19CR1685-CAB

STANDARD CONDITIONS OF SUPERVISION

As part of the defendant’s supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant’s behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant’s conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
hours of their release from imprisonment, uniess the probation officer instructs the defendant to report to a different probation
office or within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
. about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
as instructed. :

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
‘ anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must .
_ permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
view. :

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the

- probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
first getting the permission of the probation officer.

9. Ifthe defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.
16. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon {i.e.,
- anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
as nunchakus or tasers),

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.

12, If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
The probation officer may contact the person and confirm that the defendant notified the person about the risk,

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision. —

 

19CR1685-CAB

 
“Case. 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1299 Page 4 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RAYMOND LIDDY (1) Judgment - Page 4 of 7
CASE NUMBER: 19CR1685-CAB

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, residence, abode, vehicle, papers, computer, social media accounts, and
any other electronic communications or data storage devices or media, and effects to search at any time,
with or without a warrant, by any law enforcement or probation officer with reasonable suspicion
concerning a violation of a condition of probation/supervised release or unlawful conduct, and otherwise
in the lawful discharge of the officer’s duties. 18 U.S.C. Sections 3563(b)(23); 3583(d)(3). Failure to -
submit to a search may be grounds for revocation; you must warn any other residents that the premises
may be subject to searches pursuant to this condition.

2. Consent to third party disclosure to any employer, potential employer, concerning any restrictions that
are imposed by the court.

3. Not use or possess any devices (computers, laptops and cell phones) which can communicate date via
modem, dedicated connection and may not have access to the Internet without prior approval from the
court or the probation officer, all of which are subject to search and seizure, The offender must consent
to the installation of monitoring software and/or hardware on any computer or computer-related devices
owner or controlled by the offender that will enable the probation officer to monitor all computer use
and cellular data. The offender must pay for the cost of installation of the computer software.

4. Not associate with or have any contact with any known sex offenders unless in an approved treatment
and/or counseling setting.

5. Not have any contact, direct or indirect, either telephonically, visually, verbally or through written
material, or through any third-party communication, with any victims, or the victims’ family, without
prior approval of the probation officer.

6. Not accept or. commence employment or volunteer activity without prior approval of the probation
officer, and employment should be subject to continuous review and assessment by the probation
officer. .

7. Not possess or view any materials such as videos, magazines, photographs, computer images or other
matter that depicts "sexually explicit conduct" involving children as defined by 18 U.S.C. § 2256(2)
and/or “actual sexually explicit conduct” involving adults as defined by 18 U.S.C. § 2257(h)(1), and not
patronize any place where such materials or entertainment are: the primary material or entertainment
available.

 

19CR1685-CAB

 
Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1300 Page 5 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: ‘ RAYMOND LIDPY (1) . Judgment - Page 5 of 7
CASE NUMBER: 19CR1685-CAB ,

i

Hf

if

8.

Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
and completion of a visual reaction time (VRT) assessment, at the direction of the court or probation
officer. If deemed necessary by the treatment provider, the offender shall participate and successfully
complete.an approved state-certified sex offender treatment program, including compliance with.
treatment requirements of the program. The Court authorizes the release of the presentence report, and
available psychological evaiuations to the treatment provider, as approved by the probation officer. The
offender will allow reciprocal release of information between the probation officer and the treatment
provider. The offender may also be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay. Polygraph examinations may be used
following completion of the formal treatment program as directed by the probation officer in order to
monitor adherence to the goals and objectives of treatment and as a part of the containment model.

Reside in a residence approved in advance by the probation officer, and any changes in residence shall

_be pre-approved by the probation officer.

 

19CR1685-CAB

 
Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1301 Page 6 of 7

AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

DEFENDANT: — RAYMOND LIDDY (1)
CASE NUMBER: 19CR1685-CAB

RESTITUTION

The defendant shall pay restitution inthe amount of _ $6,000.00

Judgment - Page 6 of 7

unto the United States of America,

Schedule and specific amounts for payment of restitution outlined in the Order of Restitution to follow.

i

if

i

 

 

~19CR1685-CAB

 
Case 3:19-cr-01685-CAB Document 113 Filed 09/02/20 PagelD.1302 Page 7 of 7

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: RAYMOND LIDDY(I) ~~ Judgment - Page 7 of 7
CASE NUMBER: 19CR1685-CAB .
FINE
The defendant shali pay a fine inthe amount of —_ $10,000.00 © unto the United States of America.
This sum shall be paid X  Forthwith.
as follows:
The Court has determined that the defendant does have the ability to pay interest. It is ordered that:

Xx The interest requirement is waived.
The interest is modified as follows:

if
Hf

Hf

 

19CR1685-CAB

 
